Case 5:OO-at-99999 Document 8-2 Filed 11/23/16 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin and service of pleadings or other papers as required by 1a\v, except as

provided by local rules of'cc'>urt. This form, approved by the Judicial Conference of the United States in eptembei' 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEI:' INSTRUCTIONS ON NEXI'PAGE OF THIS 19`01€/1»/.)

I. (a) PLAINTIFFS DEFENDANTS
David Leon and D.T.L. Enterprises, LLC ECP-PF HOLD|NGS GROUP, lNC., et al.

JS 44 (Rev. 07/16)

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONL)')

IN LAND CONDEMNAT!ON CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of`First Listed Plaintiff SCherieClady COUnly
(EXCEPT[N U.S, PLAINTIFF CASES)
NGTEZ

(C) AllOrneyS (Fi/'m Name, Adzl'ress, and Telephone Numbe)j AttOi'neyS (IfKimwn)

James E. Hacker, Jones Hacker |Vlurphy, 28 Second Street, Troy, New
York 12180 (518) 274-5820

Christopher G. Campbell, DLA Piper LLP (US, 1251 Avenue of the
Americas, New York, New York 10020 (212) 835-6000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (P/ace an “X" inO)ie Bo.\'On/)d III. CITIZENSHIP OF PRINCIPAL PARTIES (I’[ace an "X" iii O)ie Br),\'jbrP/ainlij?”
(Fo)~ Dive)'s)'ly Cases Oizb») and One Bo.\'jb)' Defemianl)
[1 1 U.S. Govemmeiit Cl 3 Federal Question PTF DEF PTF DEF
Plaiiitiff (U.S, Governmem Nola Pa)'ly) Citizen ofThis State §§ 1 13 l Incorporated ar'Principal Place D 4 13 4
of`Biisiness In This State
13 2 U.S. Govemineiit 5 4 Diversity Citizen ofAnotlier Slate 13 2 D 2 Incorporated and Principa| Place 13 5 d 5
Defendant (Indicale Ci/izenship of Parlies in llem 111) ofBusi`ness In Another State
Citizen or Subject ofa 13 3 13 3 Foreign Natioii 13 6 13 6
Foreigii Coiintry
IV. NATURE OF SUIT (Place an "X" in O)ie Bo.\‘ 0)1/)9
1 CONTRACT TORTS FORFEITURE/PENALTY BANKRU-§TCY OTHFR STATUTES l
Cl 110 Insurance PERSONAL INJURY PERSONAL INJURY CJ 625 Drug Related Seiziire 13 422 Appeal 28 USC 158 EJ 375 False Claims Act
13 120 Man`ne C] 310 Airplane D 365 Pei'sonal lnjury - of Property 21 USC 881 13 423 Withdra\val 13 376 Qiii Tam (31 USC
13 130 Mi`ller Act Cl 315 Airplane Product Product Li`ability CI 690 Other 28 USC 157 3729(8))
13 140 Negotiable Iiislrument liability D 367 Healtli Care/ l'_'| 400 State Reapporti`onment
D 150 Recovery ovaeipayment 13 320 Assault, Libel & Pliannaceutical PROPERTY R!GHTS D 410 Antitrust
& Enforcemeiit ot`Judgmeiit Slander Pei’sonal Injiiry Cl 820 Copyriglits D 430 Banks and Bankiiig
0 151 Medicare Act Cl 330 Federal Einployers’ Product Liability Cl 830 Patent 13 450 Commerce
D 152 Recoveiy of Defaulted Liability D 368 Asbestos Persona1 Cl 840 Trademark 13 460 Deportalion
Student Loans Cl 340 Man'ne Injiiry Product 13 470 Racketeer Influenced aiid
(Excliides Veterans) 13 345 Marine Produet Liability LABOR SOCIAL SECURITY Comipt Organizations
Cl 153 Recovery ovaerpaymenl Liability PERSONAL PROPERTY D 710 Fair Labor Standards CI 861 HIA (l395ff) 13 480 Consumer Credit
ofVeteraii's BeiieEts 13 350 Molor Vehicle D 370 Otlier Fraud Act 13 862 Black Lung (923) U 490 Cable/Sat TV
13 160 Stockholders’ Suits E] 355 Motor Veliicle 13 371 Trulli in Lending D 720 Labor/Management C] 863 DIWC/DIWW (405(g)) El 850 Securities/Commodities/
128 190 Otlier Contract Product Liabilily D 380 Otlier Personal Relatioiis 13 864 SSID Ti'tle XVI Exchange
13 195 Comi'act Product Liability [J 360 Otlier Persoiia| Propcrty Dainage 13 740 Railway Labor Act 13 865 RSI (405(g)) 13 890 Other Statutory Acticns
13 196 Franchise Injury D 385 Property Damage 13 751 Family and Medical Cl 891 Agricultural Acts
Cl 362 Personzil Injuiy - Producl Liability Leave Act 13 893 Environmental Matters
Medical Malpi'actice 13 790 Other Labor Litigati`on Cl 895 Freedoin of Iiiformation
1 REAL PROPERTY ClVlL RlGHTS PRISONER PETlTIONS_ 13 791 Employee Reti`remem FEDERAL TAX SUITS Act
D 210 Land Condemi\ation 13 440 Otlier Civil Riglits Habeas Corpus: Iiicome Security Act 13 870 Taxes (U.S. Plaintii`f 13 896 Arbi|Iation
13 220 Foreclosiire 0 441 Voting Cl 463 Alieu Detainee or Del"endant) Cl 899 Administrative Procedure
D 230 Rent Lease & Ejectment 13 442 Employmeiit CI 510 Molions to Vacate 13 871 IRS~Tliird Party Act/Review or Appeal of
13 240 Torts to Land El 443 Housing/ Senteiice 26 USC 7609 Agency Decisi'on
D 245 Tort Pi'oduct Lial)ility Accommodations 13 530 General 13 950 Constitutionality of
13 290 A11 Other Real Property 13 445 Amer. w/Disabilities - 13 535 Death Penalty lM]\[lGRATlON State Statutes
Employment Otlier: 0 462 Naturalization Application
Cl 446 Amer. \v/Disabili`ties - 13 540 Maiidamus & Otlier 13 465 Other Iinmigration
Other 13 550 Civil flights Actions
13 448 Educalion 13 555 Prisoii Coiidi`tion
13 560 Civil Delainee -
Conditions of
Coi\finement

 

 

 

 

 

 

V. ORIGIN (Place ali "X” iii 0/ie Box On[y)

13 1 Original Q(2 Removed from 13 3 Remanded from D 4 Reinstated or 13 5 Trangferred from D 6 Multidistrict 13 8 M_u1tidistrict
Proceeding State Court Appellate Court Reopened Ano¢h@r Djstrict Litigation - Litigation -
(spec{M Transfer Direct Flle

 

lec the U.S. Civil Statute under Whicli you are min (Do )mt cite jurisdictional slafiiles unless (Ii\'ersiwi
28 U.S.C. §§ 1441(3), 1441(1)), and 14465))

Brief description of cause: _ ' _
Plaintiffs claim Defendants are in breach of Severa| agreements, and Plamtiff has been allegedly damaged

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN 13 cHEcK iF mrs is A CLASS ACTION DEMAND S CHECK YES Only ifdemand€d in Comr>lainfr
COMPLAINT: UNDER RULE 23, F,R.CV.P. JURY DEMAND: ij Yes MN<>
viil. RELATED CASE(S) (S
' .l~ l' . :
IF ANY ge m mo 'a'") JUDGE DOCKET NUMBER
DATE SIGNATURE OF A'I'I"ORNEY OF RECORD
11/23/2016 /s/ Christopher G. Campbe||, Esq.
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

